DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered. Claims 1-11 are pending. Claims 6-8 are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., (US20150072204A1) hereinafter Kwon.
Regarding Claim 1, Kwon discloses an electronic device comprising a secondary battery (Kwon [0005]), wherein the secondary battery includes a stack of electrodes (Kwon [0040]) including a plurality of first electrode plates (Kwon [0042]), reading on a first positive electrode current collector and a second positive electrode current collector, 
A plurality of second electrode plates (Kwon [0042]) reading on a first negative electrode current collector and a second negative electrode current collector, 

wherein the first negative electrode current collector and the second negative electrode current collector are electrically connected to each other at a second side of the secondary battery (Kwon [0042]), since the second electrode tabs “62” are electrically connected to the plurality of second electrode plates and are bent together towards the outer surface, at a second side of the secondary battery (Kwon [0138], Fig. 37, second electrode tab “62” is at opposite end of the battery), 
wherein the secondary battery includes a curved portion (Kwon [0013]),
wherein each the first and second negative electrode current collector is provided with a negative active material applied on the negative electrode current collector, (Kwon [0010]) reading on a negative electrode active material layer on a first surface, and a non-coated portion on which the negative electrode material is not applied (Kwon [0010]), reading on each of the first and second negative electrode current collectors is not provided with a negative electrode active material layer on a second surface. 
and wherein the second surface (uncoated) of the first negative electrode current collector and the first surface of the second negative electrode current collector are in contact with each other, since they are electrically connected to one another via electrode tabs (Kwon [0042]).
Kwon does not explicitly disclose wherein the curved portion is closer to the second side than a midpoint of a long side of the secondary battery. However, it teaches wherein the electrode assembly includes a curved portion [Kwon [0139]). It has been held that changes in shape and configuration would have been obvious to one of ordinary skill in the art. See MPEP2144.04(IV)(B). It would have been 
Regarding Claim 2-3, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses wherein the battery is generally rectangular and includes a long side and a short side (e.g. Kwon Fig. 37), but does not disclose the claimed ratios such that each of the current collectors has a length of a long side ten times or more than a length of a short side, or that each of the short sides has a respective length shorter than or equal to 6 mm. However, it would have been obvious to one of ordinary skill in the art to adjust the dimensions without evidence showing unexpected results of the claimed feature. Case law has held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device”. See MPEP 2144.04(IV)(A).
Regarding Claim 4, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses wherein the first positive electrode current collector, the first negative electrode current collector, the second positive electrode current collector, and the second negative electrode current collector overlap one another, since all the electrodes are stacked with one another (Kwon [0139], Fig. 38), 
and wherein the secondary battery includes a separator “74” (Kwon [0139]) which is continuously folded and arranged between the plurality of first electrode plates and second electrode plates (Kwon [0139]), and is interposed between the each of the electrode current collectors (Kwon Fig. 38, [0139]) such that it extends from over the first positive electrode current collector to under the second negative electrode current collector through a region between the first positive electrode current collector and the first negative electrode current collector, a region between the first negative electrode current collector and the second positive electrode current collector, and a region between the second positive electrode current collector and the second negative electrode current collector. 
Regarding Claim 9, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses wherein the first side of the secondary battery, side with first electrode tabs “61” (Kwon [0138], Fig. 37) and the second side of the secondary battery, side with second electrode tabs “62” (Kwon [0138], Fig. 37) are opposite from each other in the long side of the secondary battery (Kwon Fig. 37).
Regarding Claim 10, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses wherein the curved portion is between the first side of the secondary battery and the second side in the long side of the secondary battery (Kwon [0139], Fig. 33, while this illustrates a jelly roll type electrode assembly embodiment rather than stacked electrode assembly configuration, this figure illustrates the curved portion in the long side).
Regarding Claim 11, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses wherein each of the first negative electrode current collector and the second negative electrode current collector includes a curved portion (Kwon [0139]) since the electrode assembly is stacked then subsequently bent forming a curved portion.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., (US20150072204A1) hereinafter Kwon, as applied to claim 1 above, and further in view of Tran et al., (US20150068069A1).
Regarding Claim 5, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses wherein the battery having a curved surface may be provided in a wearable device (Kwon [0115]). However, it does not explicitly teach electronic glasses. 
In a similar field of endeavor as it pertains to battery operated wearable devices (Tran [0351]), Tran teaches a glasses device comprising a thin curved flexible battery built into spectacle (glasses) 
Therefore it would have been obvious to one of ordinary skill in the art to utilize the battery of Kwon in the wearable device of Tran in order to power a communication device on electronic glasses while providing a curved battery suitable for wearable battery technology. 

Response to Arguments
Applicant's arguments filed 09/24/2021 with respect to claims 1-5 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Kwon is applied above. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20150179989A1 to Luo (of record, IDS dated 03/29/2019) teaches a curved battery (Fig. 3) for use in wearable devices (Luo [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721